Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This communication is in response to an Amendment filed March 16, 2022.  

Allowable Subject Matter

Claims 21 – 45 are allowed over prior art of record.

Reasons for Allowance

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach identifying, using processing circuitry, a first set of objects of a plurality of objects that correspond to the first user based on a mapping from an enterprise data warehouse, wherein the enterprise data warehouse stores: for each of the plurality of objects: a set of time-series data, wherein each data point of the set of time-series data includes a floating-point value, a date, and an identifier of one of the plurality of users and the mapping of the plurality of objects to the plurality of users; generating, using the processing circuitry, a user interface for display to the first user, the user interface including a representation of a significance index in response to the received inquiry, the generating the user interface including, generating the significance index for the first user by calculating a weighted average of significance scores for the first set of objects, wherein a weight for each object of the first set of objects is determined based on an amount of the object associated with the first user in proportion to a total amount of the first set of objects, the generating the significance index including, determining a significance score for a first object of the plurality of objects by, identifying a first set of users associated with the first object based on the mapping from the enterprise data warehouse, for each user of the first set of users, calculating an individual increase metric based on a relative proportion of (i) a value of an increase of the first object by the user to (ii) a total purchasing power of the user; calculating an overall increase metric based on a median of the individual increase metrics for the first set of users; for each user of the first set of users, calculating an individual decrease metric based on a relative proportion of (i) a value of a decrease of the first object by the user to (ii) the total purchasing power of the user, calculating an overall decrease metric based on a median of the individual decrease metrics for the first set of users, and determining the significance score based on a ratio of the overall increase metric and the overall decrease metric.

	The following prior art references have been deemed most relevant to the allowed claim(s):	

The closest prior art Jeffrey Lange (Pat. # US 7,225,153 B2) teaches this invention provides methods and systems for trading and investing in groups of demand-based adjustable return ("DBAR") contingent claims, including digital options, and for establishing markets and exchanges for such claims. The advantages of the present invention, as applied to the establishment and operation of a DBAR digital options exchange, include the ability to offer investments whose profit and loss scenarios are comparable to those for digital options or other derivatives in traditional securities markets, without the need for options or derivatives sellers or order-matching of conventional markets. A DBAR digital options exchange of the present invention can also offer conditional investments, or limit orders, in which an investment in a state of a DBAR contingent claim (such as the price of an underlying asset or index) can be executed or withdrawn in response to the implied probability of the occurrence of that state.


The closest prior art Rosario M. Ingargiola et al. (Pub. # US 2005/0091147 A1) teaches an apparatus and method employing intelligent agents for predictive modeling is described and illustrated. In one embodiment, the invention is a system-of-systems for non­ parametric, multifactor financial time-series modeling. The base system is not itself a model, but rather an environment for creating and dynamically managing a user's or other proprietary predictive model(s), which could be comprised of any number of user specified factors, indicators and trading systems (proprietary models) of other systems.


The arguments presented by the Applicant along with the combination of elements, such as, the claimed features that "calculating a weighted average of significance scores for the first set of objects, wherein a weight for each object of the first set of objects is determined based on an amount of the object associated with the first user in proportion to a total amount of the first set of objects...”.  In addition, further requires performing operations across multiple users, such as "calculating an individual increase metric based on a relative proportion of (i) a value of an increase of the first object by the user to (ii) total purchasing power of the user,"  As understood by one of ordinary skill, this is a specific improvement  to conventional graphical user
interface systems.  The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and recite significantly more than an abstract idea. 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John H. Holly whose telephone number is 571.270.3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571)-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/John H. Holly/Primary Examiner, Art Unit 3696